Citation Nr: 1610004	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  05-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. It was last before the Board in July 2015, when the Board remanded the matter for further development. See July 2015 Board Decision.

Pursuant to the Board's July 2015 remand directives, the Appeals Management Center (AMC) obtained the Veteran's SSA records and recent VA medical records, associated them with the claims file, and readjudicated the Veteran's claims. See December 2015 Supplemental Statement of the Case. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of sinusitis, and his allergic rhinitis was not incurred in service and does not otherwise relate to service.

2. The Veteran did not contract hepatitis C during, or as a result of, his active duty service.



CONCLUSIONS OF LAW

1. The criteria to establish service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2. The criteria to establish service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Letters dated March 2004, February 2010, and July 2010 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims for service connection. The duty to notify is satisfied with respect to these claims. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, VA medical records (VAMRs), and Social Security Administration (SSA) records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationales in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

Service Connection for Sinusitis

The Veteran alleges that his sinusitis relates to service, or to his service-connected nasal fracture. The preponderance of the evidence is against a finding that this disability was caused or aggravated by service or his nasal fracture or otherwise relates to service. The claim is denied.

The Veteran's STRs reflect several complaints of an upper respiratory infection/otitis during service, and treatment for a nasal fracture in July 1975. His November 1975 Report of Medical Examination at separation did not indicate sinusitis, and the Veteran denied sinusitis, hay fever, or other respiratory complaints on his Report of Medical History. See November 1975 Report of Medical Examination and History.

The first record of sinusitis is dated approximately 29 years after service in May 2004 post-service medical records. See May 2004 VAMRs.

In March 2010, a VA examiner noted the Veteran reported a long history of recurrent epistaxis, headaches, earaches, and nasal obstruction, worse on the right side than the left. He stated he was treated for throat infections at least twice a year with antibiotics. On examination, the Veteran's external auditory canals and tympanic membranes were normal in appearance, he had minimal nasal bony pyramid deviation to the right side, and a high posterior nasal septal deviation. Although air flow was present on both sides, there was evidence of nasal obstruction involving the right nasal cavity, estimated at about 40 percent; the left nasal cavity appeared reasonably open. There was also mild enlargement of the bilateral inferior turbinates, and mild hyperemia of the soft palate and posterior pharynx. The diagnosis was acquired nasal deformity, deviation of nasal septum, and allergic rhinitis. Chronic sinusitis was not present.

The examiner opined that it was less likely than not that the Veteran's alleged sinusitis was caused or related to his service-connected nasal fracture, and that it was less likely than not that his service-connected nasal fracture aggravated his claimed sinusitis. He noted that current medical literature did not support causation between a nasal fracture and chronic sinusitis, particularly in that instance, as chronic sinusitis was not present. Significantly, the examiner noted that a nasal fracture, such as apparently had by the Veteran, represented an anatomic issue, whereas sinusitis and/or allergic rhinitis represented an inflammatory condition, and the two issues were not related.

In November 2013, a VA examiner noted the Veteran had diagnoses of chronic maxillary sinusitis, allergic rhinitis, and deviated nasal septum, which required continuous medication. However, the examiner stated he did not have the Veteran's records and did not provide a nexus opinion.

Because the medical opinion was not sufficiently based, the matter was returned for a more informed review. In a September 2014 addendum, after reviewing the Veteran's claims file, the March 2010 VA examiner noted that none of the imaging studies, including from the November 2013 VA examination, showed evidence of significant chronic sinusitis. The examiner stated that while there was evidence of no more than mild allergic rhinitis and mild deviation of the nasal septum, significant chronic sinusitis was not present. The examiner further noted he had no evidence to support causation between the Veteran's service-connected nasal fracture and claimed chronic sinusitis, or between the nasal fracture and the Veteran's allergic rhinitis, which had an exogenous inflammatory etiology.

The March 2010 VA examiner's opinions constitutes probative evidence that weighs against entitlement to service connection for sinusitis. The examinations were conducted by medical doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have current sinusitis and that his allergic rhinitis is not due to service, to include his service-connected nasal fracture.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has current sinusitis and whether it relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has current sinusitis that relates to service, they are outweighed by the VA examiner's finding that the Veteran does not have current sinusitis. See Layno, 6 Vet. App. at 470-71.

In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). A symptom or a finding without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). Further, there is no evidence that the Veteran's diagnosed allergic rhinitis is due to service, to include to his service-connected nasal fracture.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for sinusitis is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hepatitis C

The Veteran alleges that he has hepatitis C that relates to service, to especially include air gun immunizations he receiver during service. Although there is no question that the Veteran has a diagnosis of hepatitis C, the evidence of record does not show that this disability was caused or aggravated by service or otherwise relates to service. The claim is denied.

VA has recognized risk factors for Hepatitis C, include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker and various kinds of percutaneous exposure, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. See Veterans Benefits Administration  (VBA) letter 211B (98-110), November 30, 1998.

A VA Fast Letter issued in June 2004 (VBA Fast Letter 04-13, June 29, 2004) identified key points that included the fact that Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). The Fast Letter also noted that while there is at least one case report of Hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of Hepatitis C being transmitted by an air gun transmission.

The Veteran's STRs do not reflect complaints or treatment for hepatitis C. His November 1975 Report of Medical Examination and History at separation reveal no evidence of hepatitis C. See November 1975 Report of Medical Examination and History.

In April 2005, the Veteran underwent several tests related to his poorly-controlled diabetes, including a liver sonogram, which revealed possible hepatitis C.

In August 2012, a VA examiner indicated the Veteran's subjective report that he believed he contracted hepatitis C through immunization when entering service. The Veteran denied having blood transfusions, tattoos, intravenous drug use, risky sexual behavior, or a history of incarceration. The examiner noted the hepatitis C was stable and undetectable after treatment. While the examiner opined that hepatitis was less likely than not incurred in or caused by military service, the examiner also did not review the Veteran's claims file.

In September 2014, a VA examiner noted that during a July 2005 mental health examination, the Veteran reported he drank heavily about 15 years prior and used heroin in the 1980s. In October 2009, he also reported using intravenous drugs in the 1970s, intranasal cocaine in the 1980s, and engaging in risky sexual behavior. The Veteran denied having a history of blood transfusion, tattoos, or history of incarceration. The examiner noted that in 2011, the Veteran recanted his previous social history, stating he never engaged in intravenous drug use, and that he only smoked marijuana and engaged in risky sexual behavior.

The examiner opined that hepatitis C was less likely than not incurred in or caused by service. In making this determination, the examiner noted the Veteran's STRs were silent for signs or symptoms of hepatitis, as well as for significant risk factors during his military service. However, in October 2009 the Veteran reported using intravenous drugs in the 1970s and intranasal cocaine in the 1980s, as well as engaging in risky sexual behavior after leaving military service. The examiner noted the Veteran's VA medical records reflected he was exposed to hepatitis C risk factors after service separation, and that he was not diagnosed until nearly 30 years after service. The examiner also noted that the Veteran's hepatitis C was considered cured.

The September 2014 VA examiner's opinion constitutes probative evidence that weighs against entitlement to service connection for hepatitis C. The examination was conducted by a medical professional who based her opinion on a comprehensive review of the Veteran's medical history and current medical literature.

The Board has considered the Veteran's statements regarding claimed in-service transmission of hepatitis C via air gun immunizations. The Veteran's statements that his hepatitis C relates to service are outweighed by the examiner's opinion. See September 2014 VA Examination Report. Whether the Veteran's hepatitis C relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; see also Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his hepatitis C relates to service does not constitute competent evidence. His statements are outweighed by the examiner's opinion, which was rendered by a medical professional. See Layno, 6 Vet. App. at 470-71.

The fact that nearly 30 years elapsed between service separation and the first indication of hepatitis C further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service). Moreover, the Veteran was diagnosed as having hepatitis C subsequent to self-reported alcoholism, intravenous drug use, intranasal cocaine use, and risky sexual behavior, all recognized risk factors for the transmission of hepatitis C. See VBA Fast Letter 211B (98-110), November 30, 1998; see also VBA Fast Letter 04-13, June 29, 2004. While the Veteran later recanted most of this social history, he did not recant his history of risky sexual behavior. Regardless, the Board does not find the Veteran's statements later statements regarding his social history probative. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for hepatitis C is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 55.


(ORDER ON NEXT PAGE)


ORDER

Service connection for sinusitis is denied.

Service connection for hepatitis C is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


